EXHIBIT 10.1






[DATE]




[NAME & ADDRESS]




RE:     NOTICE OF GRANT


Dear ______________________:


Pursuant to the terms and conditions of the Regions Financial Corporation 2015
Long Term Incentive Plan (the “Plan”) and the attached Award Agreement, you have
been granted a Restricted Stock Award for ______________ shares of stock as
outlined below.


Granted To:        ______________________


Grant Date:        ______________________


Granted:            ______________________


Per Share Value of
Award on Grant Date:    $______________


Vesting Schedule:        ______________________
                




By your signature below, you and Regions agree that this Award is granted under
and governed by the terms and conditions of the Plan, the Award Agreement and
this Notice of Grant.


Signed:_______________________________________________________ Date:___________




Please sign one copy of this document and return it to Regions Executive
Compensation Department in the enclosed pre-addressed postage paid envelope.




Attachment:    Award Agreement















































--------------------------------------------------------------------------------

EXHIBIT 10.1


PERSONAL & CONFIDENTIAL
RESTRICTED STOCK AWARD AGREEMENT
Under the
REGIONS FINANCIAL CORPORATION 2015 LONG TERM INCENTIVE PLAN
_____________________________________________________________________________________________________


You have been granted an award of Restricted Stock (the “Restricted Stock” or
“Award”) under the Regions Financial Corporation 2015 Long Term Incentive Plan
(the “Plan”), the terms and conditions of which are incorporated in this
document by reference. The number of shares of Restricted Stock that have been
granted and the date on which they become exercisable (i.e., “vest”) are set
forth in the attached Notice of Grant.


This grant is made pursuant to a uniform plan of compensation for Non-Employee
Directors. The Plan, the Notice of Grant and this document set forth the terms
and conditions of your Award. This document constitutes the Award Agreement
required by the Plan. You should retain it for future reference. References to
defined terms in the Plan are capitalized in this Award Agreement. The
prospectus for the Plan and the Plan document provide helpful information
related to this Award. These documents and other information concerning your
Award are available on the Shareworks site at www.solium.com/login. In the event
of any conflict or inconsistency among the provisions of this Award Agreement,
the Notice of Grant or the Plan, the terms and conditions of this Award
Agreement will control.


Unless you choose to include the value of this Award in your current year tax
return, there are no current year tax implications of this grant. If you include
the value of this Award in your current tax return, you must file a special
election, called a “Section 83(b) election,” with the IRS within 30 days after
the date this Award is granted to you. If you are considering making an
election, you should consult your tax advisor. You must promptly notify the
Company of any Section 83(b) election that you make.


During the Restricted Period, your Restricted Stock will be held in the Plan in
book-entry form, though you will be the beneficial owner of the stock. You may
request a stock certificate for vested shares after the restrictions lapse.
During the Restricted Period and until the shares of Restricted Stock vest or
are forfeited, as the case may be, you will have the right to vote these shares.
However, any dividends declared on the shares will be paid at the time the
Restricted Stock vests. If at the end of the Restricted Period, you are still an
active Board member of Regions, the restrictions will lapse and the vested
number of shares will be released and dividends paid to you as provided in the
Plan, this Award Agreement and the Notice of Grant.


If your service on the Board ceases during the Restricted Period due to death or
Disability, any restrictions imposed upon your Restricted Stock will lapse and
dividends will be paid. If during the Restricted Period your service on the
Board ceases without Cause within 24 months following the occurrence of a Change
in Control, the time lapse conditions for vesting of the Restricted Stock will
be deemed to have been satisfied and dividends will be paid as of the date your
service ceases. If during the Restricted Period your service on the Board ceases
for any other reason, your Restricted Stock and accrued dividends will be
forfeited as of the date your service ceases.


Notwithstanding anything in this Award Agreement, the Plan or the Notice of
Grant to the contrary, in no event will the Restricted Stock or applicable
dividends under this Award vest or be settled, paid or accrued, if any such
vesting, settlement, payment or accrual would be in violation of applicable laws
and regulations.


By signing the Notice of Grant for this Award, you agree and acknowledge that
you accept the grant of this Award on the terms and conditions set forth in this
Award Agreement, the Plan and the Notice of Grant. You further agree and
acknowledge as follows: (1) that this Award Agreement, the Notice of Grant and
the Plan set forth the entire agreement between you and Regions relating to the
subject matter herein and supersede and replace all prior agreements and
understandings with respect to such subject matter; (2) that you and Regions
have made no agreements, representations or warranties relating to the subject
matter of this Award Agreement that are not set forth herein; (3) that no
provision of this Award Agreement or the Notice of Grant may be amended,
modified or waived unless any such amendment, modification or waiver is
authorized by the Compensation Committee of the Board of Directors and is agreed
to in writing by an authorized officer of the Company; and (4) that this Award
Agreement is binding on the Company’s successors and assigns.


Thank you for your continued service to Regions!


REGIONS FINANCIAL CORPORATION


/s/ Grayson Hall


O. B. Grayson Hall, Jr.
Chairman, President and Chief Executive Officer





